Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 5-6, 9, 12, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16274408. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight US2141041.
Re’ Claim 1.    Knight discloses a device for use with a parachute, the device comprising: a (strap) with an elongated shape with a first end and a second end; a link 32 comprising: 
Knight teaches straps to take up load on a parachuting harness but does not specifically disclose a riser as claimed. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the link with a riser as claimed as risers are very well known to take up forces from the parachute and distribute load, being straps or the like and the link of knight would easily be integrated in the same.
Re’ Claim 2.    Knight discloses wherein the link comprises a flattened shape with the first and second sides being flat (shown in the fig. to be flat).
Re’ Claim 3.    Knight discloses further comprising a straight line that extends through a midpoint of each of the slot, the first hole, and the second hole, the width of the link being greatest at the straight line (Shown in Fig. 5 and 6).
Re’ Claim 4.    Knight discloses wherein the slot 23 comprises a rectangular sectional shape to receive the riser and the second hole comprises a rectangular sectional shape to receive the connector, and the first hole includes a non-rectangular sectional shape (triangle shape as shown), with the second hole positioned between the first hole and the slot (Fig. 5 and 6). 
Re’ Claim 7.    Knight discloses wherein the slot comprises a major axis that is perpendicular to a centerline of the link (Fig. 5 and 6).
Re’ Claim 8.    Knight discloses further comprising an input hole 31 in the link that extends between the first and second sides, the input hole being laterally offset from each of the slot, the first hole, and the second hole.
Re’ Claim 9.    Knight discloses a device for use with a parachute, the device comprising:
a strap (shown in Figures);
a link 32 comprising:
a narrow leading edge that extends between opposing first and second sides (Shown in Fig. 5-6); first, second, and third holes 24 and 23 that are spaced apart and that extend through the link between the first and second sides, the holes being spaced away from the leading edge;
the first, second, and third holes being centered on a straight line that is spaced away from the leading edge and that extends through the link at a maximum width of the link the strap extending through one of the first, second, and third holes (Clearly shown in Fig. 5-6)
Knight teaches straps to take up load on a parachuting harness but does not specifically disclose a riser as claimed. It would have been obvious to one of ordinary skill in the art at the 
Re’ Claim 10.    Knight discloses further comprising an input hole 31 that extends through the link between the first and second sides and that is spaced apart from the first, second, and third holes, the input hole being positioned between the leading edge and the straight line.
Re’ Claim 11.    Knight discloses wherein the third hole comprises a rectangular sectional shape (shape shown in Fig. 5-6) configured to receive the riser.
Allowable Subject Matter
Claim 13-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642